DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are 9-16.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Applicants' arguments, filed 12/28/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US 2011/0244431, Oct. 6, 2011) in view of Sadakane et al. (US 2015/0342840, Dec. 3, 2015).
Shinozaki et al. disclose a dental hydraulic temporary sealing material composition comprising 10 to 90% by weight calcium sulfate (i.e. hydraulic inorganic powder); 5 to 40% by weight of a vinyl acetate resin; 1 to 40% by weight of an inorganic filler; 1 to 30% by weight of alcohols having a boiling point of 110ºC or more; and 0.001 to 5% of a nonionic surfactant (i.e. excipient) (claim 1). The vinyl acetate resin may be a copolymer of vinyl acetate and vinyl chloride (¶ [0016]). The alcohol includes polyhydric alcohols having two or more hydroxyl groups if these alcohols have a boiling point of 110ºC or more. Examples of alcohols include ethylene glycol (i.e. organic solvent) (¶ [0020]). 
Shinozaki et al. differ from the instant claims insofar as not disclosing wherein the composition comprises an ion sustained-release glass coated by a silane compound.


    PNG
    media_image1.png
    101
    152
    media_image1.png
    Greyscale

wherein, Z is RO-, X is halogen, Y is OH-, R is an organic group whose carbon number is less than or equal to 8, and n, m, and L are each an integer from 0 to 4 where n+m+L = 4 (¶ [0028]). The addition amount of the silane compound is in the range of 0.1 to 10 parts by weight in terms of SiO2, with respect to the glass (¶ [0032]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated an ion sustained release glass that sustained-releases fluoride ions, strontium ions, borate ions, and aluminum ions and which is coated with a silane compound according to Sadakane et al. into the composition of Shinozaki et al. since it 
In regards to instant claim 1 reciting 65% to 85% hydraulic inorganic powder, 10% to 25% organic solvent, 3% to 15% resin, and 0.01% to 10% ion sustained-release glass, the prior art discloses 10 to 90% calcium sulfate (i.e. hydraulic inorganic powder), 1 to 30% ethylene glycol (i.e. organic solvent), 5 to 40% vinyl acetate resin, and 1 to 40% inorganic filler (e.g. ion sustained-release glass). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  	 
2.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US 2011/0244431, Oct. 6, 2011) in view of Sadakane et al. (US 2015/0342840, Dec. 3, 2015) and further in view of Walz et al. (WO 2014/111255, Jul. 24, 2014) as evidenced by ScienceLab.com (Glycerin MSDS, 2018). 
	The teachings of Shinozaki et al. and Sadakane et al. are discussed above. Shinozaki et al. and Sadakane et al. do not disclose wherein the composition comprises glycerin.
	However, Walz et al. disclose a temporary root canal sealer composition (abstract). The composition may include edible polyhydric alcohols such as glycerin (page 8).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, it would have been obvious to have incorporated glycerin into the . 

Response to Arguments
Applicant argues that claim 9 excludes the 15-98 parts by weight of silicone resin containing alkoxy functional groups and 0.1-5 parts by weight of activator required by Schwabe et al. 
The Examiner does not find Applicant’s argument to be persuasive. Claim 9 and the claims dependent from claim 9 are not rejected with the teachings of Schwabe et al. Therefore, the rejections are maintained. 
Furthermore, it should be noted that Shinozaki et al.’s teaching of nonionic surfactant does not teach away from the instant claims since claim 9 recites wherein the composition has an additive such as an excipient and surfactants may be considered as excipients. 

3.	Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satomi et al. (JPH04317656A, Nov. 9, 1992) in view of Shinozaki et al. (US 2011/0244431, Oct. 6, 2011) and Sadakane et al. (US 2015/0342840, Dec. 3, 2015).
Satomi et al. disclose a cement composition containing 5 to 30 parts by weight of a hydraulic compound, 10 to 30 parts by weight of a resin, and 5 to 20 parts by weight of a softener (claim 1). The composition is suitable as a temporary sealing agent (¶ 
Satomi et al. differ from the instant claims insofar as not disclosing wherein the composition comprises 65% to 85% calcium sulfate.
However, Shinozaki et al. disclose a dental hydraulic temporary sealing material comprising calcium sulfate and an inorganic filler (abstract). The content of calcium sulfate needs to be 10 to 90% by weight in the dental hydraulic temporary sealing material composition. If the content is less than 10% by weight, a required setting reaction cannot be given to the dental hydraulic temporary sealing material composition, and the strength becomes insufficient. If the content exceeds 90% by weight, a paste before setting becomes hard too much, and the filling operation for cavity becomes difficult. Specifically, if the content is within a range from 30 to 70% by weight, the dental hydraulic temporary sealing material composition can show sufficient setting reaction and have proper adhesiveness and strength, so that it is preferable. Examples of calcium sulfate can be anhydrous gypsum (¶ [0015]). The inorganic filler gives strength to the dental hydraulic temporary sealing material composition (¶ [0018]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 10 to 90% gypsum into the composition of Satomi et al. since Satomi et al. do not disclose wherein 5 to 30 parts by weight hydraulic compound is critical and it was known in the art that 10 to 90% hydraulic compound provides a temporary sealing 
The combined teachings of Satomi et al. and Shinozaki et al. do not disclose wherein the composition comprises an ion sustained-release glass coated by a silane compound.
However, Sadakane et al. disclose a dental resin temporary sealing material composition (¶ [0001]). In the case where the dental resin temporary sealing material composition contains ion sustained-release glass, the dental resin temporary sealing material composition has a preventative function such as suppressing decalcification of the tooth substance by releasing various ions toward the tooth substance of the cavity walls (¶ [0012]). The composition comprises 3% to 21% by weight of a filling material (¶ [0008]). The filling material may be an ion-sustained-release glass (¶ [0009]). Preferably, the ion sustained-release glass sustained-releases a fluoride ion, and further sustained-releases at least one type from among a strontium ion, an aluminum ion, and a borate ion (¶ [0011]). The particle diameter of the ion-sustained release glass is in the range of 0.01 µm to 100 µm (¶ [0025]). To enhance the ion sustained releasability from the ion sustained-release glass, it is preferable to surface-treat the glass surface for functionalization to increase the ion sustained releasability. Specific examples of the surface treatment material used in the surface treatment include a silane compound (¶ [0026]). The silane compound is expressed by general formula (1):

    PNG
    media_image1.png
    101
    152
    media_image1.png
    Greyscale

2, with respect to the glass (¶ [0032]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 3% to 21% of the ion-sustained-release glass of Sadakane et al. into the composition of Satomi et al. motivated by the desire to provide the composition with a preventative function such as suppressing decalcification of the tooth as taught by Sadakane et al.

Response to Arguments
Applicant that the claimed invention shows superior and unexpected results in terms of good initial setting ability immediately after application in the mouth and preventive function due to a sustained release of various ions. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not addressed the issues repeatedly brought up by the Examiner in multiple office actions. For example, Applicant never addressed what HY SEAL comprises or the commensurate in scope issue. For clarity and convenience, the Examiner’s previous remarks with respect to Applicant’s allegation of unexpected results is repeated below.
With regards to Comparative Example 1, it is unclear what HY SEAL comprises and how it differs from the claimed invention. Specifying that HY SEAL is manufactured by SHOFU Inc. does not address that it is unclear what HY SEAL comprises and how it differs from the claimed invention. Therefore, showings in comparison to Comparative 
arguendo, even if the claimed invention is unexpected based off of Applicant’s showing, instant claim 1 is not commensurate in scope with the showing. The showing uses a calcium sulfate as the hydraulic inorganic powder. One of ordinary skill in the art would not reasonably expect calcium sulfate to be reasonably representative of hydraulic inorganic powder since paragraph [0008] of the instant specification discloses wherein calcium sulfate has a property in which it expands accompanying with setting and not all hydraulic inorganic powders are expected to have such property as well. Also, the showing uses glycerin triacetate as the organic solvent. One of ordinary skill in the art would not reasonably expect claim glycerin triacetate to be reasonably representative of organic solvent since different organic solvents have different volatilities, which would affect the hydrophilic effect of the composition. Furthermore, the showing uses vinyl chloride-vinyl acetate copolymer as the resin. One of ordinary skill in the art would not reasonably expect vinyl chloride-vinyl acetate copolymer to be reasonably representative of resin since different types of resins affects the plasticity of the composition, which affects formability of the composition. Additionally, the showing uses specific ion sustained-release glasses. One of ordinary skill in the art would not reasonably expect the ion sustained-release glass used in the showings to be representative of the class of ion sustained-release glass since each ion sustained-release glass has a different mechanical strength which will affect the mechanical strength of the composition. Therefore, since the specific components in the showing affects the properties of the composition, one of ordinary skill in the art would not reasonably expect the results a broader class of the components to achieve the same results as the specific components used in the showing. 


Applicant requests that the IDS filed on May 14, 2020 be considered.
The Examiner submits that the IDS filed on May 14, 2020 was considered on Sept. 2, 2020. 


Conclusion
Claims 9-16 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TRACY LIU/Primary Examiner, Art Unit 1612